Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RCE, received 3/15/2022, has been entered. 
Claims 1, 3, 5-9, 11, and 13-18 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1, 3, 6-9, 11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walworth (US Patent No. 8,487,430 B1) in view of Zimmerman et al. (US Patent No. 9,978,707 B1), hereafter referred to as Zimmerman, and further in view of Wakano et al. (JP-2009188026-A, pub. 2009-08-20), hereafter referred to as Wakano.

As to claim 1, Walworth discloses an optical module (fig 1A-2A, optical module including 101 and 299; col. 17, lines 41-50) comprising:
an optical semiconductor chip (101) including first electrode pads (fig 1C-2A, first pads 135a”), second electrode pads (pads 135a’), and third electrode pads (135a), each of the third electrode pads being arranged between a corresponding first electrode pad of the first electrode pads 
a wiring substrate (fig 2A, 150) on which the optical semiconductor chip is flip-chip mounted (fig 1, 101 flip-chip mounted on substrate 150), including fourth electrode pads (155a”), fifth electrode pads (155a’), and sixth electrode pads (155a), each of the sixth electrode pads being arranged between a corresponding fourth electrode of the fourth electrode pads (155a”) and a corresponding fifth electrode of the fifth electrode pads (155a’);
first conductive members (140a) respectively connecting the first electrode pads (135a”) with the fourth electrode pads (155a”);
second conductive members (140b) respectively connecting the second electrode pads (135a’) with the fifth electrode pads (155a’);
third conductive members (145) respectively arranged between corresponding first conductive members of the first conductive members (140a) and corresponding second conductive members of the second conductive members (140b), each connecting corresponding third electrode pads of the third electrode pads (135a”) with corresponding sixth electrode pads of the sixth electrode pads (155a). 

Nonetheless, Zimmerman discloses a resin provided in an area on a second conductive material side of a third conductive material between a semiconductor chip and a wiring substrate (fig 1A-C, resin 20 second side of conductive material 46 between chip 34 and wiring substrate 12; col. 3, lines 15-40), and wherein a semiconductor chip includes a plurality of electrode pads (fig 1A-C, pads 32), the wiring substrate includes a plurality of electrode pads (pads 24), and a conductive material connects the plurality of electrode pads together (conductive solder material 46 creating the barrier/ground path), wherein the conductive members are symmetrically arranged (fig 1A shows two of the third conductive members, barrier members 18 that are solder barriers formed by the connection of solder balls 36 that are in a line to prevent the underfill from reaching the radio-frequency bonds 50; the line on the right side and the line on the right side provide the 180 degree symmetry as described in the applicant’s invention [0080] and figure 9).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the conductive solder 
Walworth in view of Zimmerman does not explicitly disclose wherein at least three conductive members but not all conductive members of the first conductive members, the second conductive members, and the third conductive members include core members, the at least three conductive members being not on a line, and the at least three conductive members being arranged only on an outer edge of a two-dimensional array of the conductive members. 
Nonetheless, Wakano discloses wherein at least three conductive members but not all conductive members include core members (fig 1, 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the conductive members located at the edge of the two-dimensional array of Walworth in view of Zimmerman using the core members as taught by Wakano since this will aid in preventing short circuits and contact failures between the array of solder connections by providing mechanical support during the solder reflow process. 

As to claim 3, Walworth in view of Zimmerman and Wakano disclose the optical module as claimed in claim 1 (paragraphs above).
Walworth does not disclose a resin.
Zimmerman further discloses wherein a second conductive members are (fig 1A-C, solder ball material 36 located in the underfill region) in 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the conductive solder material of Zimmerman to create a grounded barrier/ground path around the high speed signal pads of Walworth since this will allow for the structural support of the underfill while eliminating any detrimental impact on the electrical performance that may result from a dielectric property of the underfill (Zimmerman col. 3, lines 48-60).  

As to claim 6, Walworth in view of Zimmerman and Wakano disclose the optical module as claimed in claim 1 (paragraphs above).
Walworth does not disclose wherein a first speed of a signal transmitted through the first conductive member is faster than a second speed of a signal transmitted through the second member. 
Nonetheless, Zimmerman discloses wherein the non-underfill region 44 includes the first conductive material 36 for transmitting high frequency signals 50, however, does not explicitly recite that the other signals are lower frequency signals. Nonetheless, the Examiner takes Official Notice 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the conductive solder material of Zimmerman to create a grounded barrier/ground path around the high speed signal pads of Walworth since this will allow for the structural support of the underfill while eliminating any detrimental impact on the electrical performance that may result from a dielectric property of the underfill (Zimmerman col. 3, lines 48-60).

As to claim 7, Walworth in view of Zimmerman and Wakano disclose the optical module as claimed in claim 1 (paragraphs above).
Walworth further discloses wherein the third electrode pads (135a), the sixth electrode pads (155a), and the third conductive members are grounded (col. 8, lines 16-28). 

As to claim 8, Walworth in view of Zimmerman and Wakano disclose the optical module as claimed in claim 1 (paragraphs above).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

As to claim 9, Walworth discloses a manufacturing method of an optical module (col. 2, lines 61-65; and fig 1A-2A, optical module including 101 and 299; col. 17, lines 41-50), the manufacturing method comprising:
preparing an optical semiconductor chip (101) including first electrode pads (fig 1C-2A, 135a”), second electrode pads (135a’), and third electrode pads (135a), each of the third electrode pads being arranged between a corresponding first electrode pad of the first electrode pads (135a”) and a corresponding second electrode pad of the second electrode pads (135a’);
preparing a wiring substrate (fig 2A, 150) on which the optical semiconductor chip is flip-chip mounted (fig 1, 101 flip-chip mounted on substrate 150), including fourth electrode pads (155a”), fifth electrode pads (155a’), and sixth electrode pads (155a), each of the sixth electrode pads 
forming first conductive members (140a) respectively connecting the first electrode pads (135a”) with the fourth electrode pads (155a”);
forming second conductive members (140b) respectively connecting the second electrode pads (135a’) with the fifth electrode pads (155a’);
forming third conductive members (145) respectively arranged between corresponding first conductive members (140a) and corresponding second conductive members (140b), each connecting corresponding third electrode pads (135a”) with corresponding sixth electrode pads (155a). 
Walworth does not explicitly disclose a resin provided in an area on the second conductive member side of the third conductive member between the optical semiconductor chip and the wiring substrate. 
Nonetheless, Zimmerman discloses a resin provided in an area on a second conductive material side of a third conductive material between a semiconductor chip and a wiring substrate (fig 1A-C, resin 20 second side of conductive material 46 between chip 34 and wiring substrate 12; col. 3, lines 15-40), and wherein a semiconductor chip includes a plurality of electrode pads (fig 1A-C, pads 32), the wiring substrate includes a plurality 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the conductive solder material of Zimmerman to create a grounded barrier/ground path around the high speed signal pads of Walworth since this will allow for the structural support of the underfill while eliminating any detrimental impact on the electrical performance that may result from a dielectric property of the underfill (Zimmerman col. 3, lines 48-60).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the underfill resin of Zimmerman between the chip and circuit board of Walworth as taught by Zimmerman since this will improve reliability of the circuit board assembly by improving the fatigue 
Walworth in view of Zimmerman does not explicitly disclose wherein at least three conductive members but not all conductive members of the first conductive members, the second conductive members, and the third conductive members include core members, the at least three conductive members being not on a line, and the at least three conductive members being arranged only on an outer edge of a two-dimensional array of the conductive members. 
Nonetheless, Wakano discloses wherein at least three conductive members but not all conductive members include core members (fig 1, conductive members are elements 2 and 3 while conductive members 2 have cores while conductive members 3 do not have cores), the at least three conductive members being not on a line (fig 1, conductive members 2 are not on a line), and the at least three conductive members being arranged only on an outer edge of a two-dimensional array of conductive members (fig 1, conductive members 2 arranged in the two-dimensional array are only on the outer edge).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the conductive members 

As to claim 11, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 9 (paragraphs above).
Walworth does not disclose a resin.
Zimmerman further discloses wherein a second conductive material (fig 1A-C, solder ball material 36 located in the underfill region) is in contact with the resin (resin underfill 20), and the first conductive material (solder ball material 36 in the non-underfill region 44) is not in contact with the resin (resin underfill 20). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the conductive solder material of Zimmerman to create a grounded barrier/ground path around the high speed signal pads of Walworth since this will allow for the structural support of the underfill while eliminating any detrimental impact 

As to claim 14, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 9 (paragraphs above).
Walworth does not disclose wherein a first speed of a signal transmitted through the first conductive material is faster than a second speed of a signal transmitted through the second material. 
Nonetheless, Zimmerman discloses wherein the non-underfill region 44 includes the first conductive material 36 for transmitting high frequency signals 50, however, does not explicitly recite that the other signals are lower frequency signals. Nonetheless, the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the higher frequency signal path in the region with the improved electrical performance since this will allow for the improved signal transfer.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the conductive solder material of Zimmerman to create a grounded barrier/ground path around 

As to claim 15, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 9 (paragraphs above).
Walworth further discloses wherein the third electrode pad (135a), the sixth electrode pad (155a), and the third conductive material are grounded (col. 8, lines 16-28).

As to claim 16, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 9 (paragraphs above).
Walworth further discloses wherein maximum frequency of a signal transmitted through the first conductive is between 20 to 40GHz (col 5, lines 50-65).  Walworth does not explicitly disclose is greater than or equal to 30 GHz.  Nonetheless, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

As to claim 17, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 1 (paragraphs above).
Wakano further discloses wherein the at least three conductive members (2) including core members being spaced apart from one another by at least one conductive member without a core member (3). 

As to claim 18, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 9 (paragraphs above).
Wakano further discloses wherein the at least three conductive members including core members (2) being spaced apart from one another by at least one conductive member without a core member (3). 

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walworth in view of Zimmerman, Wakano and further in .

As to claim 5, Walworth in view of Zimmerman and Wakano disclose the optical module as claimed in claim 1 (paragraphs above).
Walworth in view of Zimmerman do not explicitly disclose wherein the wiring substrate includes a coplanar line connecting to the fourth electrode pads. 
Nonetheless, Cheung discloses wherein a wiring substrate includes a coplanar line connecting to an electrode pads ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the coplanar line on the wiring substrate of Walworth in view of Zimmerman and Wakano as taught by Cheung since this will allow for the improved electrical connection allowing for higher speed transfer of the signal. 

As to claim 13, Walworth in view of Zimmerman and Wakano disclose the manufacturing method of the optical module as claimed in claim 9 (paragraphs above).

Nonetheless, Cheung discloses wherein a wiring substrate includes a coplanar line connecting to an electrode pads ([0014]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the coplanar line on the wiring substrate of Walworth in view of Zimmerman and Wakano as taught by Cheung since this will allow for the improved electrical connection allowing for higher speed transfer of the signal. 

Pertinent Art
US Patent No. 6639322 B1 appears to disclose the limitations of claim 1. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/22/2022